Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 11/11/2021.
Claim 1-6, 7-12, 13-18, 19-24 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 7-12, 13-18, 19-24  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 12, 13, 15, 18, 19, 21, 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over PANG et al. (US 20190268797, hereinafter, “ PAN’ 797 ”  )  in view of Rajahalme et al. (US 20190149516, hereinafter  “Rajahalme ‘516” ), and further in view of D’ACUNTO et al. ( US 20200260134, hereinafter “ D’ACUNTO ‘ 134” )  ).
Regarding to claim 1, US 20190268797 teaches receiving a data packet having a header that includes a first plurality of fields ( The QUIC data packets of different service types are differentiated by using at least one parameter of a CID, a source and/or destination port number, a source and/or destination IP address, and an identifier of a QUIC connection); and 
scheduling transmission of the data packet based on quality-of-service (QoS) parameter (based on a quality of service (QoS) parameters and a delay requirement of a service that is carried in the QUIC data packet) [see Paragraph 0096]  associated with the first plurality of fields when the first plurality of fields match a second plurality of fields (based on a quality of service (QoS) parameter)
(when the network side device 200 receives the QUIC data packets that are sent by the server 100, if the QUIC data packet that is sent by the server 100 and that is received by the network side device 200 includes QUIC data packets of a plurality of service types, the first protocol layer of the network side device 200 may further sort the QUIC data packets based on the service types of the QUIC data packets. The QUIC data packets of different service types are differentiated by using at least one parameter of a CID, a source and/or destination port number, a source and/or destination IP address, and an identifier of a QUIC connection. That the service types are differentiated by using a CID is used as an example.) [see Paragraph 0096]
(the first protocol layer may further send QUIC data packets to the second protocol layer based on a quality of service (QoS) parameter and a delay requirement of a service that is carried in the QUIC data packet.) [see Paragraph 0096];
However, US 20190268797 does not explicitly teach a second plurality of fields that includes the protocol identification (ID).
US 20190149516, from the same or similar fields of endeavor teaches a plurality of fields includes a source internet protocol (IP) field, a destination IP field, a source port field, a destination port field , a protocol identification (ID) field, and one or more connection ID fields (once the connection tracker 190 receives the packet, the connection tracker examines a set of fields in the packet header to determine whether the packet is associated with an established connection (or flow). For instance, in some embodiments a set of n fields (an n-tuple) in a packet header uniquely identifies the connection associated with the packet. For instance, the n-tuple may identify a connection (e.g., a transport layer connection such as TCP connection) that is established between the source of the packet and the MFE. Example of such an n-tuple is the 5-tuple in the header of a packet that identifies the source IP address, source port number, destination IP address, destination port number, and the identification of the protocol used by the packet. This 5-tuple in some embodiments uniquely identifies the connection associated with a packet.) [see Paragraph 0063].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20190268797 in view of US 20190149516 because US 20190149516 suggests that each flow entry includes a set of matching criteria (or condition) and a set of actions. The matching criteria specify a subset of the packet header values for which it requires a match. When a packet matches the set of matching criteria of a flow entry, the action or actions specified by the corresponding set of actions are performed on the packet.
However, US 20190268797  and US 20190149516 do not explicitly teach QoS parameters.
US 20200260134, from the same or similar fields of endeavor, teaches scheduling transmission of the data packet based on quality-of-service (QoS) parameters (This function shall pass at least the following parameters: qos_id, qos_type. qos_id identifies the specific QoS group, and qos_type specifies the queuing discipline in the QoS group, i.e. how packets are buffered while waiting to be transmitted) [see Paragraphs 0141 & 0151].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system ( US 20190268797 and US 20190149516) in view of US 20200260134 because US 20200260134 suggests that an advantage is that the streaming controller now may control the streaming settings for the client in accordance with the allocated bandwidth. Effectively, the video stream from the server side may be capped so that it can actually be delivered to the client via the network resources of the respective distribution chain, taking into account the network resource data.

Regarding to claim 3, 20190268797 further teaches wherein the one or more connection ID fields include a source connection ID and a destination connection ID fields  [see Paragraph 0096] [see Paragraphs 0096 & 0039 & 0043 & 0050 & 0062 & 0096 ]. 

Regarding to claim 7, US 20190268797 teaches means for receiving a data packet having a header that includes a first plurality of fields ( The QUIC data packets of different service types are differentiated by using at least one parameter of a CID, a source and/or destination port number, a source and/or destination IP address, and an identifier of a QUIC connection); and 
Means for scheduling transmission of the data packet based on quality-of-service (QoS) parameter (based on a quality of service (QoS) parameters and a delay requirement of a service that is carried in the QUIC data packet) [see Paragraph 0096]  associated with the first plurality of fields when the first plurality of fields match a second plurality of fields (based on a quality of service (QoS) parameter)
(when the network side device 200 receives the QUIC data packets that are sent by the server 100, if the QUIC data packet that is sent by the server 100 and that is received by the network side device 200 includes QUIC data packets of a plurality of service types, the first protocol layer of the network side device 200 may further sort the QUIC data packets based on the service types of the QUIC data packets. The QUIC data packets of different service types are differentiated by using at least one parameter of a CID, a source and/or destination port number, a source and/or destination IP address, and an identifier of a QUIC connection. That the service types are differentiated by using a CID is used as an example.) [see Paragraph 0096]
(the first protocol layer may further send QUIC data packets to the second protocol layer based on a quality of service (QoS) parameter and a delay requirement of a service that is carried in the QUIC data packet.) [see Paragraph 0096];
However, US 20190268797 does not explicitly teach a second plurality of fields that includes the protocol identification (ID).
US 20190149516, from the same or similar fields of endeavor teaches a plurality of fields includes a source internet protocol (IP) field, a destination IP field, a source port field, a destination port field , a protocol identification (ID) field, and one or more connection ID fields (once the connection tracker 190 receives the packet, the connection tracker examines a set of fields in the packet header to determine whether the packet is associated with an established connection (or flow). For instance, in some embodiments a set of n fields (an n-tuple) in a packet header uniquely identifies the connection associated with the packet. For instance, the n-tuple may identify a connection (e.g., a transport layer connection such as TCP connection) that is established between the source of the packet and the MFE. Example of such an n-tuple is the 5-tuple in the header of a packet that identifies the source IP address, source port number, destination IP address, destination port number, and the identification of the protocol used by the packet. This 5-tuple in some embodiments uniquely identifies the connection associated with a packet.) [see Paragraph 0063].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20190268797 in view of US 20190149516 because US 20190149516 suggests that each flow entry includes a set of matching criteria (or condition) and a set of actions. The matching criteria specify a subset of the packet header values for which it requires a match. When a packet matches the set of matching criteria of a flow entry, the action or actions specified by the corresponding set of actions are performed on the packet.
However, US 20190268797  and US 20190149516 do not explicitly teach QoS parameters
US 20200260134, from the same or similar fields of endeavor, teaches scheduling transmission of the data packet based on quality-of-service (QoS) parameters (This function shall pass at least the following parameters: qos_id, qos_type. qos_id identifies the specific QoS group, and qos_type specifies the queuing discipline in the QoS group, i.e. how packets are buffered while waiting to be transmitted) [see Paragraphs 0141 & 0151].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system ( US 20190268797 and US 20190149516) in view of US 20200260134 because US 20200260134 suggests that an advantage is that the streaming controller now may control the streaming settings for the client in accordance with the allocated bandwidth. Effectively, the video stream from the server side may be capped so that it can actually be delivered to the client via the network resources of the respective distribution chain, taking into account the network resource data.

Regarding to claim 9, claim 9 is rejected the same limitations of claim 3 above.

Regarding to claim 12, US 20190268797 further teaches means for determining that the data packet is compliant with a QUIC transport when the first plurality of fields match the second plurality of fields [see Paragraph 0096]

Regarding to claim 13, 20190268797 teaches a non-transitory computer-readable medium having program code recorded thereon, the program code comprising:
Program code executable by a computer for causing the computer to receive a data packet having a header that includes a first plurality of fields ( The QUIC data packets of different service types are differentiated by using at least one parameter of a CID, a source and/or destination port number, a source and/or destination IP address, and an identifier of a QUIC connection); and 
Program code executable by a computer for causing the computer to schedule transmission of the data packet based on quality-of-service (QoS) parameter (based on a quality of service (QoS) parameters and a delay requirement of a service that is carried in the QUIC data packet) [see Paragraph 0096]  associated with the first plurality of fields when the first plurality of fields match a second plurality of fields (based on a quality of service (QoS) parameter)
(when the network side device 200 receives the QUIC data packets that are sent by the server 100, if the QUIC data packet that is sent by the server 100 and that is received by the network side device 200 includes QUIC data packets of a plurality of service types, the first protocol layer of the network side device 200 may further sort the QUIC data packets based on the service types of the QUIC data packets. The QUIC data packets of different service types are differentiated by using at least one parameter of a CID, a source and/or destination port number, a source and/or destination IP address, and an identifier of a QUIC connection. That the service types are differentiated by using a CID is used as an example.) [see Paragraph 0096]
(the first protocol layer may further send QUIC data packets to the second protocol layer based on a quality of service (QoS) parameter and a delay requirement of a service that is carried in the QUIC data packet.) [see Paragraph 0096];
However, US 20190268797 does not explicitly teach a second plurality of fields that includes the protocol identification (ID).
US 20190149516, from the same or similar fields of endeavor teaches a plurality of fields includes a source internet protocol (IP) field, a destination IP field, a source port field, a destination port field , a protocol identification (ID) field, and one or more connection ID fields (once the connection tracker 190 receives the packet, the connection tracker examines a set of fields in the packet header to determine whether the packet is associated with an established connection (or flow). For instance, in some embodiments a set of n fields (an n-tuple) in a packet header uniquely identifies the connection associated with the packet. For instance, the n-tuple may identify a connection (e.g., a transport layer connection such as TCP connection) that is established between the source of the packet and the MFE. Example of such an n-tuple is the 5-tuple in the header of a packet that identifies the source IP address, source port number, destination IP address, destination port number, and the identification of the protocol used by the packet. This 5-tuple in some embodiments uniquely identifies the connection associated with a packet.) [see Paragraph 0063].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20190268797 in view of US 20190149516 because US 20190149516 suggests that each flow entry includes a set of matching criteria (or condition) and a set of actions. The matching criteria specify a subset of the packet header values for which it requires a match. When a packet matches the set of matching criteria of a flow entry, the action or actions specified by the corresponding set of actions are performed on the packet.
However, US 20190268797  does not explicitly teach QoS parameters
US 20200260134, from the same or similar fields of endeavor, teaches scheduling transmission of the data packet based on quality-of-service (QoS) parameters (This function shall pass at least the following parameters: qos_id, qos_type. qos_id identifies the specific QoS group, and qos_type specifies the queuing discipline in the QoS group, i.e. how packets are buffered while waiting to be transmitted) [see Paragraphs 0141 & 0151].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system ( US 20190268797 and US 20190149516) in view of US 20200260134 because US 20200260134 suggests that an advantage is that the streaming controller now may control the streaming settings for the client in accordance with the allocated bandwidth. Effectively, the video stream from the server side may be capped so that it can actually be delivered to the client via the network resources of the respective distribution chain, taking into account the network resource data.

Regarding to claim 15, claim 15 is rejected the same limitations of claim 3 above.
Regarding to claim 18, claim 18 is rejected the same limitations of claim 6 above.



Regarding to claim 19, 20190268797 teaches an apparatus configured for wireless communication, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to:
receive a data packet having a header that includes a first plurality of fields ( The QUIC data packets of different service types are differentiated by using at least one parameter of a CID, a source and/or destination port number, a source and/or destination IP address, and an identifier of a QUIC connection); and 
schedule transmission of the data packet based on quality-of-service (QoS) parameter (based on a quality of service (QoS) parameters and a delay requirement of a service that is carried in the QUIC data packet) [see Paragraph 0096]  associated with the first plurality of fields when the first plurality of fields match a second plurality of fields (based on a quality of service (QoS) parameter)
(when the network side device 200 receives the QUIC data packets that are sent by the server 100, if the QUIC data packet that is sent by the server 100 and that is received by the network side device 200 includes QUIC data packets of a plurality of service types, the first protocol layer of the network side device 200 may further sort the QUIC data packets based on the service types of the QUIC data packets. The QUIC data packets of different service types are differentiated by using at least one parameter of a CID, a source and/or destination port number, a source and/or destination IP address, and an identifier of a QUIC connection. That the service types are differentiated by using a CID is used as an example.) [see Paragraph 0096]
(the first protocol layer may further send QUIC data packets to the second protocol layer based on a quality of service (QoS) parameter and a delay requirement of a service that is carried in the QUIC data packet.) [see Paragraph 0096];
However, US 20190268797 does not explicitly teach a second plurality of fields that includes the protocol identification (ID).
US 20190149516, from the same or similar fields of endeavor teaches a plurality of fields includes a source internet protocol (IP) field, a destination IP field, a source port field, a destination port field , a protocol identification (ID) field, and one or more connection ID fields (once the connection tracker 190 receives the packet, the connection tracker examines a set of fields in the packet header to determine whether the packet is associated with an established connection (or flow). For instance, in some embodiments a set of n fields (an n-tuple) in a packet header uniquely identifies the connection associated with the packet. For instance, the n-tuple may identify a connection (e.g., a transport layer connection such as TCP connection) that is established between the source of the packet and the MFE. Example of such an n-tuple is the 5-tuple in the header of a packet that identifies the source IP address, source port number, destination IP address, destination port number, and the identification of the protocol used by the packet. This 5-tuple in some embodiments uniquely identifies the connection associated with a packet.) [see Paragraph 0063].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20190268797 in view of US 20190149516 because US 20190149516 suggests that each flow entry includes a set of matching criteria (or condition) and a set of actions. The matching criteria specify a subset of the packet header values for which it requires a match. When a packet matches the set of matching criteria of a flow entry, the action or actions specified by the corresponding set of actions are performed on the packet.
However, US 20190268797  and US 20190149516 do not explicitly teach QoS parameters
US 20200260134, from the same or similar fields of endeavor, teaches scheduling transmission of the data packet based on quality-of-service (QoS) parameters (This function shall pass at least the following parameters: qos_id, qos_type. qos_id identifies the specific QoS group, and qos_type specifies the queuing discipline in the QoS group, i.e. how packets are buffered while waiting to be transmitted) [see Paragraphs 0141 & 0151].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system ( US 20190268797 and US 20190149516) in view of US 20200260134 because US 20200260134 suggests that an advantage is that the streaming controller now may control the streaming settings for the client in accordance with the allocated bandwidth. Effectively, the video stream from the server side may be capped so that it can actually be delivered to the client via the network resources of the respective distribution chain, taking into account the network resource data.

Regarding to claim 21, claim 21 is rejected the same limitations of claim 3 above.


Regarding to claim 24, 20190268797 further teaches wherein the at least one processor is further configured to determine that the data packet is compliant with a QUIC transport protocol when the first plurality of fields match the second plurality of fields .


Allowable Subject Matter
Claims 2, 4, 5, 6, 8, 10, 11, 14, 16, 17, 20, 22, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412